EXHIBIT 7
                                                                                      Exhibit 7



                            NEON NETTLE
© 2020 NEON NETTLE
    •

     Registered Democrat Charged After
   Requesting Mail-In Ballot for Dead Wife
                     Florida man says he was 'trying to test the system'
By: Paul Whitehead |@NeonNettle
on 5th October 2020 @ 6.00pm


'I feel like I haven’t done anything wrong.,' Democrat Larry Wiggins said after being charged


A Florida Democrat who requested a vote-by-mail ballot for his dead wife
has been charged after he claimed he was just testing the state's voting
system.
62-year-old Larry Wiggins, a registered Democrat from Sarasota, Fla.,
requested a mail-in ballot for his wife even though she has been deceased for
over 2 years.

Wiggins told Tampa's WFLA-TV:

“I heard so much about ballots being sent in and people just having found them in
different places."
"I feel like I haven’t done anything wrong.”
Mike Bennett, the Manatee Supervisor of Elections, said the fraud was found
during a routine check of the voter roll.
⇓




© press
Mike Bennett, the Manatee Supervisor of Elections, said the fraud was found during a routine
check of the voter roll.

Such checks are carried out when someone requests a mail-in ballot, according
to the Sarasota Herald-Tribune.

He added the voter database is regualry updated with information, which
includes dead voters.

Bennett added that the file revealed Wiggin's wife, Ursula Wiggins, was
deceased, reports said.

They also noticed discrepancies in the handwriting on the absentee ballot
request, along with her signature.

Wiggins said he filled out Ursula’s application before posting it in the mail.

But he denied attempting to duplicate her signature, arguing he never planned
on voting twice.
© press
Wiggins was charged last Thursday for requesting a vote by mail ballot on behalf of another
elector.
“I said well, 'Let me just send it in and see what’s going to happen to see if they’re
actually going to send a ballot for her to vote,'” he said.
“He wanted to test the system," Bennett told the paper.
"He did test the system, and guess what? It worked."
Wiggins was charged last Thursday for requesting a vote by mail ballot on
behalf of another elector.

The news comes weeks after four members of an illegal mail-in voter fraud
ring were arrested and charged after they were caught rigging a Texas primary
election for a Democrat candidate.
Officials announced charges last month in what they called a vote-harvesting
scheme during the state’s 2018 Democratic primary.

Texas Attorney General Ken Paxton confirmed that one of the people who was
arrested was the Democrat who won the primary race.
